PER CURIAM: *
Terrele V. Jackson, federal prisoner #04484-095, appeals the district court’s denial of his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) based on the recent amendments to the crack cocaine guidelines provision. The Government has filed a motion for summary affirmance of the district court’s judgment or, in the alternative, for an extension of time to file a brief on the merits. Although Jackson argues that he was eligible for such a reduction, when a defendant such as Jackson is “subject to a statutory minimum sentence above the upper end of his guideline range, ... 18 U.S.C. § 3582(c)(2) provides no authority to the district court to later modify the sentence based on amendments to the guideline range.” United States v. Carter, 595 F.3d 575, 581 (5th Cir.2010).
Accordingly, the judgment of the district court is AFFIRMED. The Government’s motion for summary affirmance is GRANTED, and its alternative motion for an extension of time is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under *12the limited circumstances set forth in 5th Cir. R. 47.5.4.